DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species (I-XI):
An end effector (as depicted in Figs. 4-8)
An end effector (as depicted in Figs. 13-19B)
An end effector comprising an elastomeric insert (as depicted in Figs. 22-25)
An end effector comprising an alternate elastomeric insert (as depicted in Figs. 28-31B)
An end effector comprising an elastomeric insert (as depicted in Figs. 22-25)
An end effector comprising an elastomeric insert (as depicted in Figs. 28-31B)
An end effector comprising an anvil with a layer of elastomeric material (as depicted in Figs. 32-35B)
An end effector comprising an anvil with a layer of elastomeric material (as depicted in Figs. 36-38B)
An end effector comprising torsion springs (as depicted in Figs. 39-41B)
An end effector comprising a staple cartridge with leaf springs (as depicted in Figs. 42-44B)
An exemplary alternative end effector comprising a closure ring (as depicted in Figs. 45-48)
The species are independent or distinct because. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species have features which are exclusive to that species that would require different search terms and strategies to conduct a comprehensive search of the claimed subject matter resulting in a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






May 19, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731